443 F.2d 25
Mabel D. GARDNER, Plaintiff-Appellant,v.J. M. and Mary CRAIN, Defendants-Appellees.
No. 30487 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
May 19, 1971.
Rehearing Denied June 10, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Albert J. Henderson, Jr., District Judge.
Mabel D. Gardner, pro se.
Homer A. Houchins, Jr., Smith, Cohen, Ringel, Kohler, Martin & Lowe, Atlanta, Ga., for defendants-appellees.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966